Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marvin Eugene Bradley appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we grant Bradley’s motion to proceed in forma pauperis and affirm for the reasons stated by the district court. United States v. Bradley, No. 2:08-cr-00691-PMD-1 (D.S.C. Aug. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.